Order filed March 3, 2022




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00029-CV
                                   ____________

                       JORDAN BALCIUNAS, Appellant

                                         V.

    HARRIS COUNTY, CONSTABLE MARK HERMAN, SERGEANT
 JEREMY TALBERT, AND DEPUTY CHRISTOPHER GAINES, Appellees


                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-86261

                                    ORDER

      No reporter’s record has been filed in this case. The court reporter informed
this court that appellant had not requested that the reporter’s record be prepared. On
January 20, 2022, the clerk of this court notified appellant that we would consider
and decide those issues that do not require a reporter’s record unless appellant,
within 15 days of notice, provided this court with proof that a request to prepare the
reporter’s record had been made and proof of payment or indigency. See Tex. R.
App. P. 37.3(c). Appellant filed no reply.

      Accordingly, we order appellant to file a brief in this appeal within thirty days
of the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                   PER CURIAM

Panel consists of Justices Jewell, Zimmerer, and Hassan.




                                             2